United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1676
                                     ___________

George Poole,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Chris Cassaday; Michael Bolin; City of *
Cool Valley; Gregory Bolin,            *     [UNPUBLISHED]
                                       *
            Appellee.                  *
                                 ___________

                               Submitted: October 2, 2007
                                  Filed: November 14, 2007
                                   ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       George Poole appeals the district court’s1 adverse grant of summary judgment
in his civil rights action. Upon careful review of the record, see Lawyer v. City of
Council Bluffs, 361 F.3d 1099, 1103 (8th Cir. 2004) (standard of review), we affirm
for the reasons stated by the district court in its well-reasoned opinion, see 8th Cir. R.
47B.
                         ______________________________


      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).